Citation Nr: 0202351	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  01-03 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to additional nonservice-connected disability 
pension benefits for two of the veteran's children.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  

In October 2001, the veteran and his friend testified at a 
video-teleconference, with the undersigned Member of the 
Board.  During the hearing, the veteran presented addition 
evidence, along with a signed waiver of RO jurisdiction of 
that evidence.  See 38 C.F.R. § 20.1304 (2001).  

The Board also notes that, in a March 2001 letter to the RO 
and at his video-teleconference, the veteran raised the issue 
of increased benefits for another child, F., who is not 
involved in the issue currently before the Board.  Hence, 
that issue is being referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  The veteran and his wife were married in 1974; they had 
five children, including A. and C.; A. was born in December 
1978 and C. was born in December 1982.  

3.  The veteran was awarded nonservice-connected disability 
pension, effective from June 30, 1995; the rate of his 
monthly benefits was that of a single veteran without 
dependents.  

4.  Between June 30, 1995 and July 1, 1999, the veteran's 
daughter, C., was neither a member of his household nor was 
the veteran reasonably contributing financially to her 
support.  

5.  Between June 30, 1995 and June 1, 1997, the veteran's 
daughter, A., was neither a member of his household nor was 
the veteran reasonably contributing financially to her 
support.  


CONCLUSION OF LAW

The criteria for additional VA nonservice-connected 
disability pension benefits for two of the veteran's 
children, have not been met.  38 U.S.C.A. §§ 1521, 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.3, 
3.57, 3.401 (2001); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Specifically, the Board finds that the March 2001 Statement 
of the Case, provided to both the veteran and his 
representative, specifically satisfy the requirement at 
§ 5103 of the new statute in that it clearly notifies the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at § 
5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review and 
associated with the claims folder.  In October 2001, the 
veteran and his friend presented testimony at a video-
teleconference with the undersigned.  No further assistance 
is necessary to comply with the requirements of this new 
legislation, or any other applicable rules or regulations 
regarding the development of the pending claim.  

Factual Background

The veteran and P. were married in 1974.  They had five 
children, including A. and C..  A. was born in December 1978 
and C. was born in December 1982.  

The veteran and P. were divorced in 1993.  A copy of the 
divorce degree does not contain any provisions pertaining to 
support or custody of their children.  In written statements 
and testimony presented at his personal hearing, the veteran 
also noted that no such provisions were legally made.  

In June 1995, VA received the veteran's application for 
entitlement to nonservice-connected pension benefits.  The 
veteran and two witnesses signed this application.  In that 
application, the veteran noted that he was divorced; he lived 
on [redacted]; his former wife lived on [redacted]; and 
that his former wife had custody of A. and C., who were also 
living at the [redacted] address.  He listed $194.00 from 
Supplemental Security/Public Assistance as his sole monthly 
income.  In response to question 31G on the application, the 
veteran indicated the he provided no monthly amount of 
support for his children.

The RO denied the veteran entitlement to nonservice-connected 
VA pension benefits in September 1995, which he appealed.  
During the appeal process, he appeared and testified at a 
personal hearing held at the RO in Pittsburgh, Pennsylvania, 
before a Member of the Board.  In response to questioning 
whether he saw much of his family, he responded that he did 
not and stated he did not want to talk about that because he 
found it too touchy.  When asked whether he ever saw his 
former wife, he responded no, not that much.  

During the veteran's February 1999 VA psychiatric 
examination, he related that he had a daughter who lived in 
the area and that he saw his three year old grandson almost 
every other day.  He stated that his daughter helped him with 
cooking and cleaning; the neighbors and his daughter brought 
him food and helped with his shopping; and his daughter was 
helping him pay his bills.  He stated that he felt bad 
because of his inability to be employed, "I couldn't do 
anything for them," referring to his children.  When asked 
to describe his relationships with his family, the veteran 
said "terrible, I'm divorced."  He reported that his mother 
was 75 years old and on dialysis.  He further related that he 
has four brothers and six sisters with whom he had very 
little contact.  He described himself as being isolated, 
claiming that he did not have friends and that he did not 
like to talk on the telephone.  

In March 1999, the RO awarded the veteran VA nonservice-
connected pension, effective from June 1995, the date of 
receipt of his claim for pension.  He was notified of the 
award by VA letter dated in April 1999.  In the letter, he 
was informed that the rate of his monthly pension was that of 
a single veteran with no dependents and no countable income, 
as reported by him.  He was advised to inform VA if his 
circumstances changed, such as receiving wages or gaining a 
dependent.  

The veteran's signed VA Declaration of Status of Dependents, 
dated and received in March 1999, notes that he was divorced; 
that he was living on [redacted]; that his daughter, F. 
(who is not involved with the issue currently under 
consideration in this case) was living with him at the [redacted] 
[redacted] address; that his former spouse was living on [redacted] 
[redacted]; and that C. was living with her mother at the 
[redacted] address.  There is no mention of A. in 
the status of dependents declaration.  

In a July 1999 letter to VA, the veteran related that, as of 
July 1, 1999, he had custody of his daughter, C., and that 
she was now living with him at the [redacted] address.  The 
veteran in his signed VA Declarations of Status of 
Dependents, dated and received in September 1999 and December 
1999, recorded the same information.  However, there is no 
mention of A. residing with him in the veteran's July 1999 
letter to VA or in either of his September 1999 or December 
1999 status of dependents declaration.  

In December 1999, the RO increased the veteran's monthly 
pension to include his daughter, C., as a dependent, 
effective from October 1, 1999 (which was later amended by 
the RO in June 2000, to include C. as a dependent, effective 
from August 1, 1999, the first day of the month following the 
month she began living with the veteran).  

In January 2000, the RO received the veteran's request for an 
effective date of July 1, 1995 (the effective date of the 
award of his nonservice-connected disability VA pension), for 
the inclusion of C. as his dependent for the purpose of 
receiving additional pension purposes.  In May 2000, he 
likewise request inclusion of his daughter A. as a dependent 
for additional pension purposes, for the period of July 1, 
1995 to June 1997, the month in which she graduated from high 
school.  

Both in correspondence and in testimony presented at his 
video-teleconference, the veteran maintained that, although 
he signed the application for nonservice-connected VA pension 
in June 1995, he did not personally fill out the application.  
Also, he maintained that the person who completed the 
application rushed and confused the veteran.  According to 
the veteran, he always had custody of his children and 
supported them as best he could.  However, whenever he 
supported them financially, he primarily did so in cash, not 
by check, although if he had paid by check, he no longer had 
any canceled checks because he kept them only for a year.  

Both A. and C., in separate sworn statements, dated and 
received in October 2001, essentially maintain that, for the 
majority of their lives, their father had cared and provided 
for them and that they lived with him for 95 percent of the 
time.  They further related that their father supported them 
in anything in which they were involved, including sports and 
doctors' visits, and that he did everything in his power to 
meet the needs and wants of his children.  

Analysis

Pension is a monthly or other periodic payment made by VA to 
a veteran because of service, age, or nonserice-connected 
disability, or to a surviving spouse or child of a veteran 
because of the nonservice-connected death of the veteran.  
The amount of pension actually received is the difference 
between the recipient's countable income and the maximum 
annual rate permitted by VA given the recipient's 
circumstances.  If a veteran is unmarried (or married by not 
living with or reasonably contributing to the support of such 
veteran's spouse) and there is no child of the veteran in the 
veteran's custody or to whose support the veteran is 
reasonably contributing, the veteran is paid at the rate of a 
single veteran without dependents.  If there is a child of 
the veteran in the custody of the veteran or to whose support 
the veteran is reasonably contributing, the veteran is paid 
at a higher rate.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  

A dependent child means an unmarried person who is a 
legitimate child, a child legally adopted before the age of 
18 years, a stepchild who acquired that status before the age 
of 18 years and who is a member of the veteran's household or 
was a member of the veteran's household at the time of the 
veteran's death, or an illegitimate child; and (i) who is 
under the age of 18 years; or (ii) who, before reaching the 
age of 18 years, became permanently incapable of self support 
before reaching the age of 18 years or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  See 38 C.F.R. § 3.57(a).  

The effective date for additional pension benefits for a 
dependent child is the latest date (emphasis added) of the 
following:  (1) The date of claim, i.e., (i) the date of the 
birth of the child or adoption of a child, if the evidence of 
the event is received within one year of the event, otherwise 
(ii) the date notice is received of the dependent's 
existence, if the evidence is received within one year of VA 
request; (2) The date dependency arises; (3) The effective 
date of the qualifying disability rating provided evidence of 
dependency is received within one year of notification of 
such rating action; or (4) the date of commencement of the 
veteran's award.  See 38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.401(b).  

In the veteran's case, he is requesting that his daughter C. 
be included as his dependent for pension purposes, effective 
from the effective date of the award of nonservice-connected 
pension, July 1, 1995, through July 31, 1999, the day before 
the effective date C. was included as a dependent for pension 
purposes.  The record shows that C. was born in December 
1982; therefore, she did not reach the age of 18 years until 
December 2000.  However, it was on July 1, 1999, that C. 
became a member of the veteran's household, as related by 
both the veteran and C..  Prior to that time, the evidence 
shows that she was living with her mother at her mother's 
address, at least as early as June 1995.  Although the 
veteran contends that he provided for C. during the time 
under consideration, there is no evidence that he reasonably 
contributed financial support for C..  Rather, the evidence 
shows that the veteran was not employed during this period 
and was receiving $194.00 monthly from Supplemental 
Security/Public Assistance as his only source of income.  
There is no evidence showing that he received addition 
Supplemental Security/Public Assistance for either C. or A. 
during this period.  

The veteran also is requesting that his daughter A. be 
included as a dependent for pension purposes, effective from 
July 1, 1995, the effective date of the award of nonservice-
connected pension, through June 1, 1997, the date she 
graduated from high school.  Since A. was born in December 
1978, she turned 18 years of age in December 1996; however, 
as a full-time student under 23 years of age, she could 
potentially meet the criteria as a dependent child, provided 
she resided in the veteran's household or was reasonably 
supported financially by the veteran.  

The veteran's June 1995 application for pension, which he 
signed in the presence of two witnesses, notes that he was 
divorced and that his children, including both C. and A., 
were living with his former spouse, their mother, at an 
address other than the veteran's.  Further, he specifically 
noted that he was not contributing any support to either his 
former spouse or to the children.  During the veteran's July 
1998 personal hearing, he essentially related that he did see 
his children or his former spouse very much.  He further 
testified that he did not have any money, so he could not 
give any money to his children.  During his February 1999 VA 
psychiatric examination, he related that his relations with 
his family were "terrible."  The veteran's Eligibility 
Verification Reports of March 1999 do not show that either C. 
or A. was living with him.  As noted earlier, it was not 
until July 1999 that the veteran notified the RO that, as of 
the beginning of that month, C. was now living with him.  
Nowhere in the record is there evidence that A. was living in 
the veteran's household between July 1, 1995 through the time 
she graduated from high school, June 1997.  Rather, as of at 
least June 1995, she was residing at her mother's address.  
Subsequent documents submitted by the veteran do no list her 
as a dependent of his household.  Likewise, there is no 
evidence that the veteran was receiving additional 
Supplemental Security/Public Assistance for his daughter A. 
or that he was reasonably contributing to her financial 
support.  

The Board realizes that the veteran may have given his 
children loving and moral support during the years at issue, 
although at least during some of the time at issue, his 
relations with his family, including his former spouse and 
children, by his own admission, may not have been the best.  
However, for a dependent child to be included for additional 
benefits purposes in the veteran's nonservice-connected 
disability pension, the dependent child must be residing in 
the veteran's household or, if not in his custody, he must be 
reasonably supporting the child financially.  In the 
veteran's case, neither C. (from July 1, 1995 through July 
31, 1999) or A. (from July 1, 1995 to June 1, 1997) meet the 
criteria as a dependent child for additional VA nonservice-
connected benefits purposes.  The Board has considered the 
doctrine of reasonable doubt, but finds that the record does 
not provide an approximate balance of negative and positive 
evidence on the merits.  Therefore, the board is unable to 
identify a reasonable basis for granting additional 
nonservice-connected disability pension to the veteran, for 
the periods of time at issue, for his daughters C. and A..  
See Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); VCAA 
§ 4 (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102.  


ORDER

Additional nonservice-connected disability pension benefits 
for the veteran's two children are denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

